Case 2:18-cv-00086-SJF-AKT Document 65 Filed 05/12/20 Page 1 of 2 PageID #: 403



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DWAYNE J. SCOTT and DERELL J. MEYNARD,
individually and on behalf of all others similarly
situated
                                    Plaintiffs,                       REPORT AND
                                                                    RECOMMENDATION
                 - against -
                                                                     CV 18-86 (SJF) (AKT)
WHOLE FOODS MARKET GROUP, INC.,

                                    Defendant.
----------------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

        On March 9, 2020, this Court conducted a third and final show cause hearing to address

the motion of the Moser Law Firm PC, by Steven John Moser, Esq., to be relieved as counsel of

record in this action for plaintiff Dwayne J. Scott. Plaintiff Scott did not appear at the hearing

and did not communicate in any way with the Court. The Court made its findings and

recommendation on the record during the March 9, 2020. In addition to relieving the Moser Law

Firm from its representation of Dwayne J. Scott, the Court recommended to Judge Feuerstein

that plaintiff Scott’s action against the defendant be dismissed for failure to prosecute and failure

to comply with the Orders of this Court. The Court instructed counsel to obtain a copy of the

transcript so that the findings and recommendation could be forwarded to Judge Feuerstein. The

transcript has now been posted to ECF and is incorporated by reference into this Report and

Recommendation. See DE 64.


OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days from service of this Report and Recommendation to file
Case 2:18-cv-00086-SJF-AKT Document 65 Filed 05/12/20 Page 2 of 2 PageID #: 404



written objections. See FED. R. CIV. P. 6(a), (e). Such objections by an attorney of record shall

be filed with the Clerk of the Court via ECF. Any objections by a pro se party shall be filed with

the Clerk of the Court by overnight mail or regular mail. A courtesy copy of any objections

filed is to be sent to the Chambers of the Honorable Sandra Feuerstein. Any requests for

an extension of time for filing objections must be directed to Judge Feuerstein prior to the

expiration of the fourteen (14) day period for filing objections. Failure to file objections will

result in a waiver of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140, 155

(1985); Beverly v. Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997);

Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

       Plaintiff’s counsel is directed to serve a copy of (1) the March 9, 2020 transcript and

(2) this Report and Recommendation forthwith upon plaintiff Dwayne J. Scott by

overnight mail and first-class mail (and email to the extent possible) and to file proof of

such service on ECF by May 15, 2020.

                                                     SO ORDERED:

Dated: Central Islip, New York
       May 12, 2020                                  /s/ A. Kathleen Tomlinson
                                                     A. KATHLEEN TOMLINSON
                                                     United States Magistrate Judge




                                                 2
